Citation Nr: 9901125	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  95-39 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to June 
1945 and from October 1946 to February 1962.

The above-noted issue was previously before the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA), Regional 
Office (RO) in July 1994, at which time it was found that the 
veteran had failed to present sufficient new and material 
evidence to reopen the claim for service connection for 
rheumatoid arthritis.  

This appeal arose from a November 1995 rating decision of the 
San Juan, RO, which again found that the veteran had failed 
to present evidence sufficient to reopen his claim.

The RO had granted entitlement to individual unemployability 
in a rating action issued in July 1994, assigning this grant 
an effective date of October 15, 1990, the date of receipt of 
the veterans claim.  The veteran was notified of this 
decision by correspondence dated July 26, 1994.  The 
veterans notice of disagreement was received at the RO on 
August 15, 1995, more than one year following the date of 
notification of the award.  Clearly, this notice of 
disagreement (NOD) is untimely.  See 38 C.F.R. § 20.302(a) 
(1998).  Therefore, there is no timely filed appeal of the 
issue of an earlier effective date for the award of 
individual unemployability before the Board of Veterans 
Appeals (Board).  The statute states that an application for 
review on appeal shall not be entertained unless it is 
conformity with the laws and regulations.  See 38 U.S.C.A. 
§ 7108 (West 1991).  Because the veteran failed to file a 
timely NOD, the application for review is not in conformity 
with the applicable laws and regulations and therefore cannot 
be entertained by the Board.


REMAND

The veteran contends, in essence, that service connection 
should be awarded to his diagnosed rheumatoid arthritis.  He 
stated that it was either related to the medications that he 
takes for his service-connected disorders, particularly his 
lung disorder, or that it is related to exposure to cold 
weather conditions while in service.  He has asserted that he 
has presented sufficient new and material evidence to reopen 
and grant this claim.

A review of the record indicates that, following the July 
1994 refusal of the RO to reopen his claim, the veteran 
submitted statements from his daughter and his former wife in 
September 1995.  His former wife indicated that, after his 
discharge from the Army in 1945, the veteran returned home, 
complaining of pain in his arms and legs.  She stated that it 
had gotten so bad at one point that he was hospitalized for a 
month at the Dr. Pila Clinic in Ponce, Puerto Rico, after 
which he was reportedly diagnosed with migratory 
arthritis.  

The appellant has informed VA of the existence of specific 
evidence germane to the claim at issue that would complete an 
incomplete application for compensation.  Consequently, a 
duty arises in this case to inform the appellant that his 
application is incomplete or of actions necessary to complete 
it.  See 38 U.S.C.A. § 5103(a) (West 1991); Beausoleil v. 
Brown, 8 Vet. App. 459 , 465 (1996); Johnson v. Brown, 8 Vet. 
App. 423, 427 (1995); cf. Robinette v. Brown, 8 Vet. App. 69 
(1995) (when a claim is not well grounded and claimant 
informs VA of the existence of certain evidence that could 
well ground the claim, VA has duty under 38 U.S.C.A. 
§ 5103(a) to inform claimant that the application for 
compensation is incomplete and to submit the pertinent 
evidence).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

The RO should contact the veteran and 
inform him that his application to reopen 
his claim for service connection for 
rheumatoid arthritis is incomplete.  The 
RO should then inform him that he should 
contact the Dr. Pila Clinic in Ponce, 
Puerto Rico and request that they provide 
any records pertaining to his 
hospitalization during 1945 or 1946.  Any 
evidence located should be forwarded by 
the veteran to the RO and should then be 
associated with his claims folder.

In the event that the veterans claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
